Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                December 02, 2014

The Court of Appeals hereby passes the following order:

A15E0013. KEITA v. SCARBROUGH

      Upon consideration of Applicant Margaret Keita’s Motion for Extension of
Time to File Application for Discretionary Appeal, the motion is hereby GRANTED.
Applicant shall have until 4:30 p.m. on December 5, 2014 to file an application for
discretionary appeal.

                                      Court of Appeals of the State of Georgia
                                                                 12/02/2014
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.